DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
No amendment was filed with the response dated 23 February 2021.
Claims 1-22 are currently pending.
Claims 1-10 are currently under examination.
Claims 11-22 are currently withdrawn.

Status of Rejections
The previous rejection of claims 1-10 under 35 U.S.C. 103(a) are herein maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US  2007/0158200 A1) in view of Lin (US 7,893,384 B2) and Johnson (US 6,133,986) OR Rachet et al (US 2011/0300490 A1) with evidence provided by Sawai (US 2012/0194787 A1).
As to claim 1, Cohen discloses a method for fabricating a three-dimensional metal structure (Abstract), comprising: 
	forming one or more layers successively on a substrate, each of the layers comprising a structural material or a sacrificial material (Fig. 6C OR 7C “blanket deposit step”  and “deposit second material” steps)
	 patterning the layer of the formed layers (Steps “selectively pattern the deposited…”).
	removing redundant materials from the formed layers to release the fabricated three- dimensional metal structure (Fig. 6C/7C “release steps”)

	guiding a pulsed laser to a digital micromirror device (DMD) with a programmed pattern; 
	dispersing, by the DMD, spectrum of the pulsed laser into different directions, the dispersing comprising diffracting the pulsed laser, wherein the DMD functions both as a diffractive optical element and a programmable photomask; 
	recombining, by an objective lens, the dispersed spectrum spatially and temporally at a focal region of the dispersed spectrum.
	Lin discloses laser machining (Abstract), by a pulsed laser (Abstract “laser pulses”), each of the formed layers based on a photomask corresponding to the structure to be fabricated, wherein the laser machining (#130 col. 5 lines 48-51 citing a DMD OR LCD as required by instant claims 8-10), by the pulsed laser, each of the formed layers based on the photomask corresponding to the structure to be fabricated comprises: patterning a layer of the formed layers by simultaneously projecting a plurality of parallel pulsed light sheets on the patterned layer (See Fig. 1 and 5 via use of the DMD) using a femtosecond laser (col. 5 lines 7-10).
	Lin further discloses that the DMD may either transmissive or reflective (col. 5 lines 7-10) with embodiments showing a transmissive DMD coupled that recombines, by an objective lens, the dispersed spectrum spatially and temporally at a focal region of the dispersed spectrum 
	Rachet discloses using a digital micromirror device for photolithography (Title), such as laser etching ([0074]), which operate on the diffraction principle to focus the laser pulses in fabricating three dimensional structures, thereby enabling micromachining. ([01222]-[0123]). Johnson also discloses using a microlens for microlithography (Title, claim 4) using a DMD as an image source acting as a photomask (Abstract), with use in laser assisted etching (Fig. 16s).
	As to the limitation, “dispersing, by the DMD, spectrum of the pulsed laser into different directions, the dispersing comprising diffracting the pulsed laser, wherein the DMD functions both as a diffractive optical element and a programmable photomask;” describes the process by which the DMD operates. Applicant cites to Sawai disclosing said description about how incident light is both diffracted and reflected depending upon the wavelength of light, angle of incidence, and pitch of the pixel ([0038]). Sawai further describes theenergy of the diffracted light is idealized at the same angle as reflection ([0039] “The diffracted light Ld of different orders is reflected with energy corresponding to respective conditions of diffraction; when the diffracted light Ld of any order coincides with the part of the illumination light Li mirror-reflected on the pixels, the diffracted light Ld corresponding to that condition has concentrated energy. That is, when the mirror-reflection direction coincides with the diffraction direction of an even-numbered order, that is, when [gamma = beta], energy concentrates in that direction and is reflected efficiently.”). Thus, based on the principles of diffraction of a reflective DMD based on Applicant’s citation of Sawai, the Examiner puts forth said limitation is deemed met via use of a reflective DMD.

	
As to claim 2, Cohen, as modified by Lin, further discloses the combined steps of depositing one of the sacrificial material and the structural material on the substrate to form a first layer of the layers; and depositing the other one of the sacrificial material and the structural material to form a further layer of the layers (See Fig. 6c and 7c as cited above).

As to claim 3, Cohen, as modified by, Lin disclose further buildup of layers each individually made, thus would be obvious that the patterning of each of the formed layer is based on a sub-photomask defined for each layer as the DMD is individually controllable to the desired pattern being displayed and thus necessary for each layer build up in Cohen.

As to claim 5, Cohen discloses etching, by an etchant, the deposited sacrificial material to remove the redundant materials ([0019], [0173]).

As to claim 6, Cohen further disclose use of gold ([0262]), silver ([0074]), nickel ([0074]), copper ([0082]), lead ([0262]) as sacrificial or structural materials.

As to claim 7, Cohen discloses wherein the structural material and the sacrificial material are deposited using electrodeposition (Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, as modified by Lin, Johnson, OR Rachet, in view of Fredenberg et al (US 2009/0071837 A1).
As to claim 4, Cohen further discloses planarizing each of the formed layers (See Fig, 6c or 7c) using several methods and suggesting other (“or the like” [0084]) but fails to explicitly disclose planarization via laser machining.
	Lin discloses laser machining can control the depth of the laser machining (See Lin col. 8 lines 36-46) and thus provide a recognized method of removing material.
	Fredenberg discloses using laser-ablation to performing planarization in a planarization step ([0115]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the pulsed laser machining method to planarize the deposit in Cohen, as modified by Lin, Johnson, OR Rachet, in because Fredenberg discloses the laser machining is suitable for the intended purposed of providing a planar layer (See MPEP 2144.07) where Cohen discloses using any .

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Applicant attempts to allege “disconnected cherry picking” considering the rejection. It is noted the rejection of instant claim 1 provided using two combinations of 3 references written for the sake of brevity and clarity. Claim 1 provides a rejection using Cohen in view of Ln and Johnson and Cohen in view of Lin and Rachet. Sawai is provided as an evidentiary reference showing the principles of diffraction of a reflective DMD.
Interestingly, Applicant provides arguments towards the evidentiary reference and NOT the actual references used as a part of the rejection. Applicant arguments on pg. 9 1st full paragraph citing to [0007] of Sawai is drawn towards Sawai’s patent document 1, and NOT to the actual invention or disclosure of Sawai. 
In response to Applicant’s argument that the Office does not point out the limitation “wherein the DMD functions both as a diffractive optical element and a programmable photomask”, the instant specification discloses the photomask “corresponds to the structure to be fabricated” ([0026]), which is a pattern of defined by a DMD ([0029]). Thus, the photomask 
No further arguments are presented towards the dependent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795